DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/22/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments filed 11/17/2010 have been fully considered but they are not persuasive. 
Applicant, on pages 6-7 of the remark, argues that there is a clear teaching away from combining the teachings of Sankar et al. and Christian. A person of ordinary skill in the art would not look to combine these two teachings. As such, Applicant respectfully submits that Claims 1-2, 4-12, and 14-20 are patentable over Sankar et al. and Christian, taken alone or in combination.  However, the Examiner respectfully disagrees.
Sankar discloses in at least paragraphs 28, 24, 46 and 55 that the indoor scene capture system determines dimensions of a layout of a room having walls or generates a 2D floor plan based on distances from a point within the room to the corners as calculated by triangulation based on a video of the room, triangulation of the corner rays, selected scale or triangulated distances to the corners of the rooms.  However, Sankar does not disclose that for each wall of the plurality of Christian discloses that for each wall of the plurality of walls in the room, a surface of the mobile device is positioned against the wall and at least one point is captured for the wall when the mobile device is positioned against the wall.  For example, Christian discloses in at least Column. 3, lines 4-15 that a floor plan of a room can be created from motion sensor data recorded by a mobile device (such as a smart phone, for example, an iPhone or iPod Touch available from Apple Computer Corporation of Cupertino, Calif.) as the mobile device is touched against each of the room's walls. The motion of the mobile device is reconstructed based on the motion sensor data using a technique called inertial navigation. The reconstructed motion of the mobile device is then used to deduce the position and orientation of each of the walls that were touched, and thus the coordinates at which the walls meet (the corners). From the coordinates of the corners, the length of each wall can be calculated and a floor plan of the room produced.
It is clearly that Sankar's system and Christian's system both are used to determine the floor plan while Sankar's does not explicitly describe “for each wall of the plurality of walls in the room, a surface of the mobile device is positioned against the wall and at least one point is captured for the wall when the mobile device is positioned against the wall.”  Christian explicitly discloses “for each wall of the plurality of walls in the room, a surface of the mobile device is positioned against the wall and at least one point is captured for the wall when the mobile device is positioned against the wall.”  The motivation is to enhance the accuracy of a diagram of a space/room (such as a floor plan).  Therefore, Marsh and Valentine can be combined to produce Applicant's claimed invention in claims 1 and 11 as rejected under 35 USC 103(a) shown in the Final Office Action mailed on March 22, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. (U.S. 20140320661) in view of Christian (U.S. 8868375).
For claim 1, Sankar et al. disclose a system for generating a floor plan using a mobile device, comprising: a memory; and a processor in communication with the memory, the processor:
capturing a plurality of walls in a room using one or more sensors of the mobile device (at least [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.  The indoor scene capture system then determines the dimensions of the walls of the room based on distances from the origin to the corners as determined by the parallax of the frames that include a corner. Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. The indoor scene capture system then aligns the rooms ;
capturing one or more openings in the room using the one or more sensors of the mobile device (at least [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.  The indoor scene capture system then determines the dimensions of the walls of the room based on distances from the origin to the corners as determined by the parallax of the frames that include a corner. Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. The indoor scene capture system then aligns the rooms based on the marked doorways between adjoining rooms. Once the layout of each room has been determined, the indoor scene capture system determines the coordinates of a doorway by intersecting the doorway rays with the walls.); and
generating a floor plan based on the plurality of walls and the one or more openings (at least [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.  The indoor scene capture system then determines the dimensions of the walls of the room based on distances from the origin to the corners as determined by the parallax of the frames that include a corner. Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. The indoor scene capture system then aligns the rooms based on the marked doorways between adjoining rooms. Once the layout of each room has been determined, the indoor scene capture system determines the coordinates of a doorway by intersecting the doorway rays with the walls.)  However, Sankar et al. do not disclose wherein, for each wall of the plurality of walls in the room, a surface of the mobile device is positioned against the wall and at least one point is captured for the wall when the mobile device is positioned against the wall.  
	In the same field of endeavor, Christian discloses wherein, for each wall of the plurality of walls in the room, a surface of the mobile device is positioned against the wall and at least one point is captured for the wall when the mobile device is positioned against the wall (at least Col. 3, lines 4-16, and Col. 3, line 50 to Col. 5, line 5.   A floor plan of a room can be created from motion sensor data recorded by a mobile device (such as the mobile device is touched against each of the room's walls. The motion of the mobile device is reconstructed based on the motion sensor data using a technique called inertial navigation. The reconstructed motion of the mobile device is then used to deduce the position and orientation of each of the walls that were touched, and thus the coordinates at which the walls meet (the corners). From the coordinates of the corners, the length of each wall can be calculated and a floor plan of the room produced.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sankar et al. as taught by Christian for purpose of creating a floor plan of a room.
For claim 2, the combination of Sankar et al. and Christian disclose the system of Claim 1.  Furthermore, Sankar et al. disclose wherein the processor captures a wall by capturing a first point on the wall and a second point on the wall, and defines a first line between the first point and the second point (at least Fig. 1A-1E, [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.)  
Because the camera rotates in a circle about the point as the user holding the camera rotates, a parallax is introduced into the frames from which the distance to the corners can be triangulated. The indoor scene capture system selects a scale for the room by minimizing the differences between the triangulated distances and calculated distances, assuming that scale. The indoor scene capture system calculates the dimensions of the walls of the room, assuming the selected scale.)
For claim 5, the combination of Sankar et al. and Christian disclose the system of Claim 2.  Furthermore, Sankar et al. disclose wherein the processor determines a corner by calculating intersecting points of the first line and a second line (at least Fig. 1A-1E, [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.)  
For claim 6, the combination of Sankar et al. and Christian disclose the system of Claim 1.  Furthermore, Sankar et al. disclose wherein the one or more openings comprises at least one of a doorway, a window, or a closet (at least Fig. 1A-1E, [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.)  
For claim 7, the combination of Sankar et al. and Christian disclose the system of Claim 1.  Furthermore, Sankar et al. disclose wherein the processor generates a prompt that is displayed on the mobile device to inquire whether further rooms need to be captured (at least [0030] and [0049].  The indoor scene capture system then prompts the user to turn and face the next room. Once in position, the user indicates that the user is ready to move to the next room by performing a swipe-up gesture and subsequently proceeds to walk to the next room. The indoor scene capture system records this transition as a video. On reaching the center of the next room, the user performs a swipe-down gesture and begins to capture the current room. The same process is repeated for every room. If a room is revisited, the indoor scene capture system allows the user to indicate this room as being revisited. The indoor scene capture system represents captured rooms as thumbnails on the bottom of the smartphone display.  Furthermore, at paragraph 49, if there are more rooms for which to capture a video, then the component continues at block 403, else the component completes. In block 403, the component allows the user to mark the doorway leading to the next room. When collecting the video, the user may indicate a doorway leading to 
For claim 8, the combination of Sankar et al. and Christian disclose the system of Claim 1.  Furthermore, Sankar et al. disclose wherein the processor displays an overhead view on the mobile device while capturing the plurality of walls in the room and the one or more openings in the room (at least Fig. 1A-1E, [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.)  
For claim 9, the combination of Sankar et al. and Christian disclose the system of Claim 1.  Furthermore, Sankar et al. disclose wherein the processor determines whether more walls need to be captured by comparing an amount of walls captured to a predetermined threshold (at least Fig. 1A-1E, [0033]-[0034], [0040], [0042], [0044]-[0046], [0054]and claims 1-7.  The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.  It should be understood that it needs to measure at least two walls in order to determine a corner.)  
The indoor scene capture system employs an optimization algorithm that uses the corner and doorway information and other room constraints to generate a 2D floor plan or layout of the space. Corners where two walls meet or the left and right edges of doorways.  The indoor scene capture system then calculates the length of each wall based on the distances to the corners. To align the individual rooms to one another, the indoor scene capture system aligns the doorways connecting adjoining rooms.)  
For claims 11-12 and 14-20, the claims have features similar to claims 1-2 and 4-10 respectively.  Therefore, the claims are also rejected for the same reason in claims 1-2 and 4-10. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. (U.S. 20140320661) in view of Christian (U.S. 8868375) and further in view of STARNS et al. (U.S. 20150153172). 
For claim 3, the combination of Sankar et al. and Christian do not disclose the system of Claim 2, wherein the first point and the second point are at least six inches apart from one another.
	In the same field of endeavor, STARNS et al. disclose wherein the first point and the second point are at least six inches apart from one another (at least [0051].   The dimension of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sankar et al. as taught by STARNS et al. for purpose of creating an interactive presentation of an indoor space.
	For claim 13, the claim has features similar to claim 3.  Therefore, the claim is also rejected for the same reason in claim 3.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  04/20/2021